Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the arguments filed 2/4/2021:
Referring to the response to the 35 U.S.C. 112(b) rejections (arguments: page 11 lines 15-23): The 35 U.S.C. 112(b) rejections have been dropped in view of amendments.
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 21, 28, and 35:
U.S. Publication No. 2013/0281122 to Zelinka discloses in Figures 1-4 a system comprising.
An electronic device (mobile device 112) configured to:
Receive Wi-Fi broadcast information of first wireless APs (AP 120A, AP 120B).  AP 120A and AP 120 B transmits Wi-Fi broadcast information to each of the mobile devices 112.
Send first BSSIDs and corresponding RSSIs of the first wireless APs.  Each mobile device 112 stores the BSSID and RSSI information of each of AP 120A and AP 120B, and then sends the BSSID and RSSI information of each of AP 120A and AP 120B to location provider server 110.  For example: mobile device 112 stores information 162A comprising the BSSID1 and RSSI1_A of a first AP and BSSID2 and RSSI2_A of second AP; another mobile device 112 stores information 162B comprising the BSSID1 and RSSI1_B of a first AP, BSSID2 and RSSI2_B of second AP, and BSSID3 and RSSI3_B of a third AP.
A server (location provider server 110) communicatively coupled to the electronic device and configured to:

… a plurality of pieces of fingerprint data (162A-162C), wherein the fingerprint data comprises a BSSID and an RSSI of a wireless AP… Location provider server 110 stores fingerprint data 162A-162C.  Each of fingerprint data 162A-162C comprise a BSSID and corresponding RSSI of each AP.  For example: mobile device 112 stores information 162A comprising the BSSID1 and RSSI1_A of a first AP and BSSID2 and RSSI2_A of second AP; another mobile device 112 stores information 162B comprising the BSSID1 and RSSI1_B of a first AP, BSSID2 and RSSI2_B of second AP, and BSSID3 and RSSI3_B of a third AP.
Screen the fingerprint…  Location provider server 110 uses fingerprint data 162A-162C to determine the location of mobile devices 112.  The claim does not specifically define “screen” so location provider server 110 “screens” fingerprint data 162A-162C by using fingerprint data 162A-162C to determine the location of mobile devices 112.  
…
Determine a location of the electronic device based on the fingerprint.  Location provider server 110 uses fingerprint data 162A-162C to determine the location of mobile devices 112.  Refer to Sections 0014-0095.  
Zelinka does not disclose … wherein each of the fingerprint databases comprises a plurality of pieces of fingerprint data…
U.S. Publication No. 2018/0180706 to Li et al disclose that a locator uses a fingerprint database comprising a plurality of fingerprint data of various mobile devices to determine the location of the various mobile devices, wherein the fingerprint data comprises the RSSI information of the various mobile devices.  Refer to Sections 0014-0056.

divide a to-be-positioned area into sub-areas having corresponding fingerprint databases, wherein each of the fingerprint databases comprises a plurality of pieces of fingerprint data, wherein the fingerprint data comprises a BSSID and an RSSI of a wireless AP detected at each of a plurality of sampling points in a corresponding sub-area of the sub-areas; screen the fingerprint databases; determine reference AP sets by selecting, for each of the sub-areas, second BSSIDs of second APs in a fingerprint database corresponding to the sub-area to determine a reference AP set for the sub-area, wherein the second APs are APs whose maximum RSSIs are greater than a preset threshold; compare the first BSSIDs with the second BSSIDs in the reference AP sets; determine a target reference AP set corresponding to a sub-area in which the electronic device is located; perform positioning calculation based on a first fingerprint database corresponding to the target reference AP set; and determine a location of the electronic device based on the positioning calculation”, and can be logically combined with Zelinka and Li et al.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2018/0109909 to Banerjee et al disclose in Figures 1-3 that a RSSI database, which comprises the RSSI information of user equipment in the network, is used to determine the location of the user equipments.  Refer to Sections 0026-0040. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
February 11, 2021